RODGERS, Senior Judge,
dissenting.
I respectfully dissent. The trial court correctly set forth the law with respect to the licensee’s burden of proof in this statutory appeal from a license suspension imposed under 75 Pa.C.S § 1547. Once DOT has established a prima facie case to support a suspension, the burden shifts to the licensee to prove that she was unable to knowingly and consciously refuse chemical testing. Plotts v. Department of Transportation, Bureau of Driver Licensing, 660 A.2d 138 (Pa.Cmwlth.1995). Where the licensee has not sustained injuries creating an obvious inability to comply with a request to be tested, the licensee must establish an incapacity to make a knowing and conscious refusal by competent evidence. Id.; Department of Transportation, Bureau of Driver Licensing v. Zeltins, 150 Pa.Cmwlth. 44, 614 A.2d 349 (1992). Moreover, the licensee must establish that a condition unrelated to her consumption of alcohol caused her incapacity; if the licensee’s incapacity is caused, in whole or in part, by her voluntary ingestion of alcohol, the incapacity defense must fail. Plotts; Appeal of Cravener, 135 Pa.Cmwlth. 480, 580 A.2d 1196 (1990); Department of Transportation, Bureau of Driver Licensing v. Andrews, 95 Pa.Cmwlth. 338, 505 A.2d 412 (1986).1
Whether a licensee meets her burden of proof is a question of fact to be decided by the trial court. Plotts; Department of Transportation, Bureau of Driver Licensing v. Grass, 141 Pa.Cmwlth. 455, 595 A.2d 789 (1991). Regardless of whether the quantity of alcohol ingested was a minimal or excessive amount, only the trial court has the authority to render a factual determination regarding the effects of the amount consumed. In this case, the trial court found that the licensee established that post traumatic stress disorder2 was responsible for her “diminished capacity” (Trial Court’s Opinion, p. 9); however, the trial court was not persuaded that the consumption of alcohol played no role in the licensee’s condition.
In holding that the licensee’s incapacity was due solely to her post traumatic stress disorder and was not caused, in whole or in part, to her ingestion of one glass of wine, the majority exceeds this Court’s authority by substituting its findings for those made by the trial court. See Department of Transportation, Bureau of Traffic Safety v. Korchak, 506 Pa. 52, 483 A.2d 1360 (1984). It is not for this Court, as an appellate court, to read into the record, weigh evidence and decide for itself a question which is properly left to the trial court as fact finder. Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989). Our scope of review in a license suspension case is limited to determining whether the trial court’s findings of fact are supported by substantial evidence or whether the trial court committed an error of law or abused its discretion. Id.
I also disagree with the majority’s inference that the trial court’s use of the term “intoxication” reflects that a “conclusion of intoxication” was made by the trial court. The courts continue to use this word, perhaps inartfidly, to mean an ingestion of some quantity of alcohol, rather than to mean that a specific condition has been established either medically or legally.3 Because this Court has commonly used the term “intoxication” to mean “ingestion of alcohol,” it is inappropriate to infer an additional signifi-*853canee from the trial court’s use of that term in this ease.
Accordingly, I would affirm.

. Note that DOT’s burden of proof does not include proving that alcohol was a contributing factor to the licensee’s asserted incapacity; once DOT establishes its prima facie case, the burden of proof as herein stated remains with the licensee.


. The issue of whether a post traumatic stress disorder of the type described in this case establishes an incapacity to make a knowing and conscious refusal to comply with a request to be tested has not been raised by the commonwealth.


. Compare, e.g., Department of Transportation, Bureau of Driver Licensing v. Grass, 141 Pa. Cmwlth. 455, 595 A.2d 789 (1991), Department of Transportation, Bureau of Traffic Safety v. Humphrey, 136 Pa.Cmwlth. 515, 583 A.2d 868 (1990), and Department of Transportation, Bureau of Driver Licensing v. Peck, 132 Pa.Cmwlth. 509, 573 A.2d 645 (1990). Without reference to the specific quantity of alcohol consumed, in each case our court held that the licensee had the burden to prove that the licensee’s “intoxication” did not contribute to the asserted incapacity to knowingly and consciously refuse chemical testing.